Citation Nr: 1024153	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-37 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for residuals of a T-12 compression fracture with 
deformity and lumbar strain from September 26, 2003 to 
November 1, 2008.  

2.  Whether a rating reduction from 40 percent to 20 percent 
for residuals of a 
T-12 compression fracture with deformity and lumbar strain 
effective November 1, 2008 was proper.  

3.  Entitlement to an increased rating in excess of 20 
percent for residuals of a T-12 compression fracture with 
deformity and lumbar strain after November 1, 2008.  

4.  Whether a rating reduction from 10 percent to a 
noncompensable rating for a nephrectomy scar effective 
November 1, 2008 was proper. 

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant served on active duty from April 1967 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in February 2004 and July 2008 of the Department of 
Veterans Affairs ("VA") Regional Offices ("RO") in 
Detroit, Michigan and Wichita, Kansas. See also September 
2004 rating decision.  In the February 2004 rating decision 
on appeal, the RO denied the appellant's claim of entitlement 
to an increased rating in excess of 20 percent for the 
appellant's service-connected residuals of a T-12 compression 
fracture with deformity and lumbar strain (hereinafter 
referred to as either "residuals of a compression 
fracture," a "back disability" or a "back disorder") and 
claim of entitlement to TDIU. See February 2004 rating 
decision.  The appellant initiated an appeal of that 
decision. See March 2004 notice of disagreement.  Thereafter, 
the RO increased the appellant's back disorder disability 
rating from 20 percent to 40 percent based upon results of an 
August 2004 VA examination report. See September 2004 rating 
decision; September 2004 Statement of the Case.  In response 
to a September 2004 Statement of the Case ("SOC"), the 
appellant continued his appeal as to the issue of an 
increased rating in excess of 40 percent for his service-
connected back disorder and his claim of entitlement to TDIU. 
See October 2004 VA Form 9; December 2005 Supplemental 
Statement of the Case.  
 
In a December 2005 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for a 
nephrectomy scar and assigned a 10 percent disability rating 
effective November 17, 2004.  

In December 2007, the appellant moved and his case was 
transferred to the RO in Indianapolis, Indiana. 

Thereafter, in a May 2008 rating decision, the RO proposed to 
reduce the appellant's service-connected back disorder from 
40 percent to 20 percent and his service-connected 
nephrectomy scar from 10 percent to a noncompensable rating. 
May 2008 rating decision.  In the July 2008 rating decision 
on appeal, the above-referenced proposed rating decreases 
were enacted effective November 1, 2008. See July 2008 rating 
decision; August 2008 Supplemental Statement of the Case.   

In March 2009, the RO received a notice of disagreement 
("NOD") from the appellant appealing the reductions of his 
disability ratings.  The RO then issued an SOC in November 
2009.  The appellant had 60 days from the date on which the 
SOC was mailed, or the remainder of the "one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later," 
in which to file a substantive appeal. See 38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2009).  A 
review of the claims file fails to reflect that the appellant 
submitted a substantive appeal in response to the November 
2009 SOC.  However, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge in March 
2010 regarding his reduction/increased rating back claim, 
claim for a compensable rating for his service-connected scar 
and his claim of entitlement to TDIU. See March 2010 BVA 
hearing transcript.  



Although a substantive appeal (VA Form 9) was not received in 
connection with the appellant's reduction/increased rating 
back and scar claims, it has been held that unlike the NOD, 
the filing of a substantive appeal is not jurisdictional. See 
Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the 
penalty of dismissal for failure to file a substantive appeal 
is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  In light of the Board's acceptance of the 
appellant's BVA hearing testimony in regards to his reduction 
back and scar claims, the Board finds that it may exercise 
jurisdiction over these issues. See Percy v. Shinseki, 23 
Vet. App. 37 (2009) (VA waives objection to timeliness of 
substantive appeal by taking actions that lead a veteran to 
believe that an appeal was perfected). 

For reasons that will be discussed in more detail below, the 
Board finds that the appellant's claims of entitlement to an 
increased rating in excess of 20 percent for his service-
connected back disorder from November 1, 2008 and TDIU 
require additional development.  As such, these claims will 
be addressed in the REMAND portion of the decision below; and 
are hereby REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


FINDINGS OF FACT

1.  Prior to November 1, 2008, the appellant's residuals of a 
compression fracture were manifested by some functional loss 
due to painful motion, slight-to-moderate limitation of 
motion, forward flexion equal to or greater than 45 degrees 
and a combined range of motion of (at worst) 215 degrees, 
without objective evidence of neurological abnormalities 
other than a separately service-connected sciatica 
disability.   

2.  There is no evidence that the appellant experienced in 
the past or currently experiences incapacitating episodes 
associated with his service-connected back disability for 
which he has been prescribed bedrest by a physician.

3.  In a May 2008 rating decision, the RO notified the 
appellant of a proposed rating reduction in the evaluation 
for his service-connected residuals of a compression fracture 
from 40 percent to 20 percent and his service-connected scar 
from 10 percent to a noncompensable disability rating.  The 
July 2008 rating decision on appeal reduced the evaluations 
for the appellant's service-connected back and scar disorders 
effective November 1, 2008.

4.  The Board finds that the reduction of the appellant's 
evaluation for residuals of a compression fracture from 40 
percent to 20 percent was made in compliance with applicable 
due process laws and regulations and was supported by the 
evidence as a whole contained in the record at the time of 
the reduction.

5.  Although the RO's decision to reduce the appellant's 
evaluation for a scar from 10 percent to a noncompensable 
rating was made in compliance with applicable due process 
laws and regulations, the Board finds that the reduction was 
not supported by the evidence as a whole contained in the 
record at the time of the reduction.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for residuals of a T-12 compression fracture with 
deformity and lumbar strain prior to November 1, 2008 have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.40 - 4.46, 4.71, 4.71a, Diagnostic Codes 5285, 5292, 5293 
(2003) and 5235, 5237, 5243 (2009).

2.  The July 2008 decision reducing the appellant's 
disability rating for a back disorder from 40 percent 
disabling to a 20 percent disability rating was in accordance 
with the law; and the appellant is not entitled to 
restoration of a 40 percent disability rating. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.1 - 4.14, 4.40 - 4.46, 4.71, 
4.71a, Diagnostic Codes 5285, 5292, 5293 (2003) and 5235, 
5237, 5243 (2009). 

3.  While the July 2008 decision reducing the appellant's 
disability rating for a scar from 10 percent disabling to a 
noncompensable disability rating was in accordance with the 
law, the appellant is entitled to restoration of a 10 percent 
disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1 - 4.14, 4.118, 
Diagnostic Code 7804 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected back disability 
and his request for TDIU, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that letters sent to the 
appellant in September 2004 and January 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also letters from the RO to the appellant 
dated in May 2008 and March 2009 (VA notices pertaining to 
the case of Vazquez-Flores v. Peake).  These letters 
essentially notified the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims; informed the appellant that additional information or 
evidence was needed to support his claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II]; Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), reversed in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced diagnostic code under which the disability is 
rated).  In addition, the Board observes (as will be 
discussed in more detail below) that the appellant was 
provided notice of the RO's proposal to decrease his service-
connected back disorder and scar ratings in May 2008. See May 
2008 letter from the RO to the appellant, with attached 
proposed rating decision).  Although the September 2004 and 
January 2006 letters were not sent to the appellant prior to 
the initial adjudication of his increased rating and TDIU 
claims, the Board finds that the belated notice was not 
prejudicial to the appellant since he was provided adequate 
notice, his claims were readjudicated, and the appellant was 
provided Supplemental Statements of the Case explaining the 
readjudication of his claims in December 2005 and August 
2008. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

However, should it be determined that the VCAA letters 
referenced above did not completely satisfy the requirements 
of the VCAA, the Board observes for the record that the 
failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements was previously presumed to 
create prejudicial error. Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary had the burden to show that this error 
was not prejudicial to an appellant. Id., at 889.  Lack of 
prejudicial harm could be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id., 
at 887.  However, the United States Supreme Court recently 
held this framework to be inconsistent with the statutory 
requirement that the U.S. Court of Appeals for Veterans 
Claims ("Court" or "CAVC") take "due account of the rule 
of prejudicial error" under 38 U.S.C.A. § 7261(b)(2). 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the 
decision of the United States Court of Appeals for the 
Federal Circuit (the "Federal Circuit"), the Supreme Court 
held that the burden is on the claimant to show that 
prejudice resulted from the error, rather than on VA to rebut 
a presumed prejudice. Id.

In this case, the Board observes that neither the appellant 
nor his representative claim any VCAA notice deficiency has 
resulted in prejudice in this case and the Board has 
identified no such deficiency. See Shinseki v. Sanders, 
supra.  There is also no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available for the RO to obtain.  In this regard, the Board 
observes that the appellant's service treatment records, VA 
treatment records and identified private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board also observes that the 
appellant has been afforded several VA examinations in 
connection with his claims. See 38 C.F.R. § 3.159(c)(4); VA 
examination reports dated in August 2004, November 2004, 
April 2005, November 2006, December 2006, March 2008 and 
November 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA medical examinations 
obtained in this case are adequate as they are predicated on 
a review of medical records; contain a description of the 
history of the various disabilities at issue; document and 
consider the appellant's complaints and symptoms; and include 
medical findings addressing the medical questions raised in 
this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA medical examinations and 
opinions pertaining to the issues on appeal has been met. See 
38 C.F.R. § 3.159(c)(4).   

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See letter dated in 
March 2006 from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the RO 
assigned the respective evaluations referenced above, and the 
Board concludes below that the preponderance of the evidence 
is against assigning a higher schedular rating for the 
symptomatology related to the appellant's back disability 
from September 26, 2003 to November 1, 2008 (discussed in 
more detail below), there is no question as to an effective 
date to be assigned to this disability, and no further notice 
is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   However, the Board also concludes below that 
restoration of the appellant's 10 percent disability rating 
is warranted in relationship to the appellant's service-
connected nephrectomy scar. Any questions as to the 
appropriate effective date to be assigned for this disability 
will be addressed by the RO in effectuating the award.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issues on appeal discussed in the 
merits portion of this decision, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's increased rating claims. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 




B.  The Law 

As set forth in the Introduction section above, the appellant 
seeks an increased rating in excess of 40 percent for 
residuals of a T-12 compression fracture with deformity and 
lumbar strain prior to November 2008, the restoration of (at 
least)  his 40 percent disability rating for residuals of a 
T-12 compression fracture with deformity and lumbar strain 
from November 2008, the restoration/assignment of an 
increased disability rating for his service-connected 
nephrectomy scar and TDIU. See statements from the appellant; 
March 2010 BVA hearing testimony.   

1.	The assignment of disability ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant. 
38 C.F.R. § 4.3.  While a veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with 
the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Ratings shall be 
based, as far as practicable, upon the average impairment of 
earning capacity with the additional provision that the 
Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with 
experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

2.	The reduction of disability ratings

In addition to the foregoing, the Board observes that the 
provisions of 38 C.F.R. 
§ 3.105(e) allows for the reduction in evaluation of a 
service-connected disability when warranted by the evidence, 
but only after following certain procedural guidelines.  In 
terms of these procedural guidelines, the regulations provide 
that the RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons 
for the reduction.  The veteran must then be given 60 days to 
submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested or the veteran 
requests a predetermination hearing but fails to appear 
without good cause and reduction is considered to be still 
warranted, a rating action will be taken to effectuate the 
reduction. 38 C.F.R. § 3.105(e), (i)(2).  The effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the veteran of the 
final action expires. 38 C.F.R. § 3.105(e), (i)(2)(i).

In regards to restoration claims, VA regulations provide that 
if there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran. See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In other words, the reduction of a veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the appellant's ability to function under the ordinary 
conditions of life and work. Brown, 5 Vet. App. at 420.

C.  Increased rating/reduction of service-connected back 
disorder

Turning to the appellant's back disorder claims, the Board 
observes for the record that procedurally the appellant was 
granted service connection for a compression fracture of T-12 
with lumbar strain in a rating decision dated in May 1972.  
At that time, the appellant's service-connected back disorder 
was assigned a 10 percent disability rating effective June 
23, 1971 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1972-2003). See May 1972 rating decision. At that time, a 
veteran could receive a 60 percent rating for residuals of a 
vertebra fracture without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast) under Diagnostic 
Code 5285. Id.  A maximum 100 percent evaluation was 
warranted for residuals of a vertebra fracture with cord 
involvement, required long leg braces and being bedridden. 
Id.  In other cases, a veteran was to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body. Id. 

In 1972, the medical evidence did not suggest that the 
appellant's residuals of a compression fracture had any cord 
involvement, required long leg braces, resulted in a 
bedridden status or abnormal mobility requiring a neck brace, 
as would be required for higher ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5285.  As such, the appellant's 
disability appears to have been evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (diagnostic code 
pertaining to limitation of motion of the lumbar spine).  
Under Diagnostic Code 5292, the schedular criteria 
contemplated a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent disability rating 
for moderate limitation of motion, and a 40 percent 
disability rating for severe limitation of motion. See 38 
C.F.R. § 4.71a (1972-2003).  Since the appellant was found to 
have normal motion of the spine at the time of his May 1972 
rating decision, he was assigned a 10 percent evaluation 
based upon evidence reflecting a compression deformity at the 
level of T-12. May 1972 rating decision.  Thereafter, in 
September 1990, the RO increased the appellant's back 
disorder disability rating from 10 percent to 20 percent 
effective January 5, 1992 pursuant to Diagnostic Code 5285 
(and implicitly Diagnostic Code 5292) based upon evidence of 
pain on motion and deformity of T-12 vertebral body. See 
September 1990 rating decision.  

In August 2003, the appellant requested that his service-
connected back disorder be reevaluated. See August 2003 
statement in support of claim.  The Board observes that prior 
to and during the pendency of the appellant's appeal, the 
regulations pertaining to the evaluation of spinal 
disabilities were amended twice. See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 
2003).  In terms of the present appeal, the Board notes that 
consideration under the revised schedular criteria cannot be 
undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2002 and 
September 26, 2003, neither the RO nor the Board could apply 
the revised rating schedule. 

Turning to VA's rating schedule for back disabilities, the 
Board observes that effective September 23, 2002, VA revised 
the criteria for diagnosing intervertebral disc syndrome 
("IVDS") under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. See 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  These revisions indicated that preoperative or 
postoperative IVDS was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The term "chronic orthopedic and neurologic 
manifestations" means "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so." Id., Note (1).  With 
regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the rating 
criteria provide that a 10 percent evaluation is warranted if 
IVDS is manifested by incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks.  A 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks.  Lastly, a 60 percent rating is 
warranted if the total duration is at least six weeks. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, IVDS was assigned a new 
diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that IVDS (pre-operatively or post-
operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  However, these revisions were intended 
to be clarifying and non-substantive in nature. See Schedule 
for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 
56,510 (Sept. 4, 2002) (indicating that the then-proposed 
amendment "would make editorial changes," but would not 
"represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").

In addition to modifying Diagnostic Code 5243, the 2003 new 
regulations that became effective on September 26, 2003 
provided that diseases and injuries of the spine will be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  Under the general 
formula, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated for a spine 
disability when there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  Lastly, a 100 percent evaluation 
is assigned upon a showing of unfavorable ankylosis of the 
entire spine. Id.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id., Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion range of motion of the 
thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. Id., Note (2); see also 38 C.F.R. § 
4.71a, Plate V. 

In light of the changes to the schedular criteria, the RO re-
evaluated the appellant's back disorder claim to determine if 
an increased rating was available.  Although the appellant's 
claim was initially denied in the February 2004 rating 
decision on appeal, the RO ultimately increased the 
appellant's back disorder disability rating from 20 percent 
to 40 percent effective September 26, 2003 in a September 
2004 rating decision. See September 2004 rating decision; 
September 2004 Statement of the Case.  In doing so, the RO 
determined that the appellant's service-connected back 
disorder symptomatology was akin to favorable ankylosis of 
the entire thoracolumbar spine; therefore evaluating the 
appellant's disability under VA's new spine regulations at 38 
C.F.R. § 4.71a, Diagnostic Code 5235. Id.  In response to a 
September 2004 Statement of the Case ("SOC"), the appellant 
continued his appeal as to the issue of an increased rating 
in excess of 40 percent for his service-connected back 
disorder and his claim of entitlement to TDIU. October 2004 
VA Form 9; December 2005 Supplemental Statement of the Case.  

	1.  Request for a rating in excess of 40 percent prior 
to November 2008

When the evidence in this case is considered under the old 
schedular criteria of governing evaluations of service-
connected spinal disorders applicable prior to September 23, 
2003, the Board finds that an increased rating in excess of 
40 percent from September 26, 2003 to November 1, 2008 is not 
warranted.   

In this regard, the Board observes that an increased rating 
in excess of 40 percent is not available pursuant to either 
Diagnostic Code 5292 or Diagnostic Code 5295 under the old 
schedular criteria since the highest rating available 
pursuant to these codes is 40 percent.  The Board finds a 
rating in excess of 40 percent is not warranted pursuant to 
Diagnostic Code 5285 since the evidence reveals that the 
appellant's back disorder was found to result in, at most, 
moderate limitation of motion prior to November 1, 2008.  As 
mentioned above, Diagnostic Code 5285 provides a 60 percent 
rating for residuals of a vertebra fracture without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast). See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  A 
maximum 100 percent evaluation was warranted for residuals of 
a vertebra fracture with cord involvement, required long leg 
braces and being bedridden. Id.  In other cases, a veteran 
was rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body. Id.  

In this case, the appellant was found to have range of motion 
of the lumbar spine to 90 degrees forward flexion (with pain 
starting at 70 degrees) and extension ranging from zero to 25 
degrees in August 2004. See August 2004 VA examination 
report, 
p. 1; see also August 2004 private medical records (the 
appellant's lumbar spine range of motion was reported as 
forward flexion to 80 degrees and extension ranging to 20 
degrees); December 2006 VA examination report (the 
appellant's lumbar spine range of motion was reported as 
forward flexion to 80 degrees and extension ranging to 
approximately 25 degrees).  The appellant could bend to the 
right and left to 25 degrees; and could rotate to the right 
25 degrees and to the left 25 degrees. Id.  The August 2004 
VA examiner reported that the appellant experienced excess 
fatigability against moderate resistance of the lumbar spine 
and pain in the lumbar spine with right leg straight-leg 
raising of 15 degrees. Id.  He ultimately diagnosed the 
appellant with degenerative disease of the lumbosacral spine 
and an anterior compression deformity after compression 
fracture in the military. Id., p. 2.  In doing so, the 
examiner stated that the appellant had significant functional 
impairment that interfered with his ability to work and daily 
activity.  He also reported that the appellant had severe 
pain once a month that required bedrest for 3 to 4 days. Id.  

Based upon the above-referenced medical evidence, the RO 
increased the appellant's service-connected back disability 
rating from 20 percent to 40 percent pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5235.  The assignment of the 40 
percent disability rating appears to have been based upon the 
appellant's range of motion measurements, pain associated 
with the appellant's back disability, functional limitations 
and the appellant's reports of incapacitation. September 2004 
rating decision.  However, if the appellant's back 
symptomatology were rated under 5292, his limitation of 
motion would be considered, at most, moderate and the 
appellant would be assigned a 20 percent disability rating.  
After considering the appellant's pain in conjunction with 
functional loss due to pain, his disability rating would be 
increased, at most, to 30 percent. DeLuca.  When the 
appellant's demonstrable deformity of the vertebral body is 
then considered, an additional 10 percent evaluation would be 
added pursuant to Diagnostic Code 5285 - - thus resulting in 
the overall assignment of a 40 percent disability rating. See 
38 C.F.R. § 4.25. 

The Board has also considered whether the appellant is 
entitled to an increased rating for his back disability 
pursuant to Diagnostic Code 5293, as amended effective 
September 23, 2002, since his increased rating claim was 
submitted in August 2003, even though the appellant has only 
been service-connected for residuals of a T-12 compression 
fracture with deformity and lumbar strain.  In this regard, 
the Board observes that medical evidence of record reveals 
the appellant has been diagnosed with degenerative disease of 
the lumbosacral spine and degenerative disc disease at T11-
T12. See VA examination reports dated in August 2004 and 
March 2008; see also July 2003 VA records (x-rays of the 
lumbar spine revealed mild degenerative changes).  Although 
no medical examiner has specifically stated that the 
appellant's service-connected back disability resulted in his 
current diagnosis of IVDS, the Board assumes that such a 
relationship exists in light of the fact that the appellant's 
IVDS is located at the same location as the deformity from 
his service compression fracture.  

Therefore, based upon the evidence of record as a whole, the 
Board finds it most appropriate to consider the appellant's 
overall back symptomatology in evaluating this claim, 
including his diagnosis of IVDS. See Mittleider v. West, 11 
Vet. App. 181 (1998) (observing that when it is not possible 
to separate the effects of a service-connected condition and 
a non-service-connected condition, the provisions of 38 
C.F.R. § 3.102 mandate that reasonable doubt on any issue was 
to be resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  
However, even assuming the appellant's IVDS is related to his 
service-connected back disability, the Board finds that the 
appellant is not entitled to an increased rating under the 
criteria for IVDS since the evidence fails to show that he 
has experienced incapacitating episodes as those episodes are 
defined by VA regulations; nor is there any indication that 
he has been prescribed bedrest.  

While the appellant reports that he has experienced numerous 
periods of incapacitation and bedrest as a result of his back 
disability (March 2010 BVA hearing transcript, p. 11; March 
2008 VA examination report, pgs. 2, 11), it is clear that he 
has done so based upon his own judgment and not as a result 
of the advice of a physician. Id.  Regardless, even if the 
appellant's periods of bedrest qualified as "incapacitating 
episodes" for VA purposes, an increased rating for IVDS 
would still not be warranted in this case since the 
assignment of a 60 percent rating under Diagnostic Code 5293 
requires evidence of incapacitation of at least 6 weeks 
duration.  Accordingly, the Board finds that the 
preponderance of the evidence shows that the appellant was 
not entitled to an increased rating in excess of 40 percent 
based upon the criteria related to IVDS incapacitating 
episodes prior to November 1, 2008.  

Additionally, when the appellant's claim is considered 
pursuant to the alternative criteria section for IVDS (in 
terms of separately evaluating the appellant's chronic 
orthopedic and neurologic manifestations), the Board finds 
that a higher rating is not warranted since the appellant's 
medical examinations reveal that the appellant's neurological 
status was essentially intact prior to November 2008.  In 
this regard, the Board observes that during the appellant's 
August 2004 VA examination, the appellant denied experiencing 
problems with bowel movement, bladder impairment and 
numbness. August 2004 VA examination, p. 1.  He also denied 
using assistive devices or taking medication for his back 
disorder. Id.  Physical examination at that time revealed 
right leg straight-leg raising of 15 degrees; deep tendon 
reflexes of 2/6 and some decreased sensitivity of the lumbar 
spine. Id.  While sciatica was also noted during this 
examination, the Board observes that this symptomatology has 
been assigned a separate disability rating of 10 percent 
(which is not on appeal). Id.; September 2004 rating 
decision.  As such, it cannot be considered in evaluating the 
appellant's spine disorder disability rating.   



During a November 2004 VA examination, the appellant reported 
no pain, weakness or fatigue related to his back, but did 
experience some functional loss. November 2004 peripheral 
nerves VA examination report, p. 1.  Physical examination at 
that time revealed normal deep tendon reflexes; and normal 
pin, vibration and proprioception in the right leg.  Although 
the appellant reported experiencing paresthesia and 
dysesthesia throughout the left leg, examination of the left 
leg reveals that it was "unaffected." Id.  A neurologic 
examination in April 2005 also reveals that the appellant's 
deep tendon reflexes were normal; and the appellant had 
normal sensory function. See April 2005 VA peripheral nerves 
examination report; see also December 2006 VA spine 
examination report, p. 2.  The April 2005 examiner did 
indicate, however, that the appellant's motor strength showed 
give-away weakness. Id.  

In November 2006, a VA examiner indicated that it appeared to 
him that the appellant suffered severe back and right leg 
high lumbar radiculopathy. See November 2006 VA peripheral 
nerves examination report.  However, a March 2008 EMG report 
contained in the claims file reveals that no evidence for 
lumbar radiculopathy/sciatica or thoracic radiculopathy was 
found at that time. See March 2008 VA examination report, 
pgs. 36, 43.  As such, the appellant does not have a 
confirmed diagnosis of radiculopathy related to his service-
connected back disorder.  In light of the foregoing evidence, 
the Board finds that an increased rating in excess of 40 
percent prior to November 1, 2008 based upon separate chronic 
orthopedic and neurologic manifestations is not available 
pursuant to revised Diagnostic Code 5293.  

In addition to the foregoing, the Board finds that when the 
evidence of record is considered under the diagnostic codes 
set forth in the revised rating schedule that became 
effective on September 23, 2003, an increased rating in 
excess of 40 percent for the appellant's service-connected 
back disability remains unavailable.  In order for the 
appellant to obtain an increased rating in excess of 40 
percent pursuant to Diagnostic Codes 5235 (vertebral 
fracture), 5237 (lumbosacral strain) or 5243 (IVDS), the 
evidence must show, in pertinent part, unfavorable ankylosis 
of the entire spine.  Such is simply not shown by the record.  
Based on the appellant's range-of-motion results set forth in 
the record, the Board is unable to conclude that the motion 
of the appellant's lumbar spine is limited to the extent that 
an increased rating pursuant to the above referenced 
diagnostic codes is warranted.  Moreover, as discussed above, 
the Board finds that a higher evaluation is also not in order 
on the basis of evaluating any associated objective 
neurologic abnormalities under the revised rating criteria 
since that abnormalities noted to be associated with the 
appellant's spine disability (i.e., sciatica) have been 
separately service-connected; and that the appellant is not 
entitled to an increased rating under the alternative rating 
provisions of Diagnostic Code 5243 for IVDS since the 
evidence does not show that he experiences incapacitating 
episodes as defined by VA regulations. 

Lastly, the Board has considered whether a higher disability 
evaluation prior to November 1, 2008 was warranted under 
either the old rating criteria or the revised rating criteria 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination or pain on movement of 
a joint. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, supra.  Section 4.40 provides, in pertinent part, 
that it is "essential that the examination on which ratings 
is based" adequately portray the "functional loss" 
accompanying the purportedly disabling condition that is the 
subject of the claim.  In defining that term, the regulation 
further states that functional loss may be due to "pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant" and that a joint "which becomes 
painful on use must be regarded as seriously disabled."  
Section 4.45 states that to determine the factors causing 
disability of the joints inquiry must be directed toward, 
inter alia, "[p]ain on movement." 38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating an orthopedic 
disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded." Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board acknowledges the appellant's complaints of chronic 
back pain and reports as to how his back pain has impacted 
his life. See appellant's statements; March 2010 BVA hearing 
transcript; VA medical records.  However, the Board finds 
that an increased evaluation in excess of 40 percent from 
September 26, 2003 to November 1, 2008 is not warranted based 
upon pain and functional loss in light of the fact that such 
factors were weighed heavily in increasing the appellant's 
disability rating from 20 percent to 40 percent in the 
September 2004 rating decision.  In addition, the appellant's 
examinations reveal that prior to November 1, 2008, the 
appellant continued to maintain motion of his 
lumbar/thoracolumbar spine even when utilizing the range of 
motion measurements that take into account his reports of 
pain. See VA examination reports.  As such, even when one 
takes into account the appellant's pain and functional loss, 
the Board finds that the appellant's back disability did not 
exhibit additional functional loss that would be akin to 
having ankylosis of the spine as contemplated under the old 
and revised rating criteria prior to November 1, 2008.  
Therefore, the Board finds that consideration of the 
assignment of an increased evaluation under the criteria of 
38 C.F.R. §§ 4.40 and 4.45 was not warranted. See also DeLuca 
v. Brown, supra.

        2.  Rating reduction from 40 percent to 20 percent 
effective November 2008 

As referenced above, the RO proposed to reduce the 
appellant's back disorder disability rating from 40 percent 
to 20 percent in May 2008.  This rating reduction was 
initiated in a July 2008 rating decision and became effective 
on November 1, 2008.  Thus, the next issue before the Board 
is whether the reduction in the appellant's 40 percent 
evaluation for his service-connected back disability was 
proper and/or is the appellant entitled to restoration of 
this 40 percent evaluation. 
If the reduction was proper, a secondary issue that must be 
determined by the Board was whether the assignment of a 20 
percent disability rating was appropriate.

In terms of the question of whether a rating reduction in 
this case was proper, the Board observes that the appellant 
was notified of the RO's intent to reduce the 40 percent 
evaluation for his service-connected back disorder by letter 
dated May 13, 2008.  In this notice, the appellant was 
afforded an opportunity to have a predetermination hearing 
and given at least 60 days in which to present additional 
evidence. 38 C.F.R. §§ 3.105(e), (i).  Final action to reduce 
the 40 percent evaluation to a 20 percent disability rating 
was taken pursuant to 38 C.F.R. 
§ 3.105(e) on July 29, 2008.  The appellant was informed of 
this decision by letter dated August 1, 2008.  The reduction 
was made effective beginning November 1, 2008.  

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The appellant was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires"). 38 C.F.R. § 
3.105(e).  The appellant has not contended that these 
provisions were not complied with.  Therefore, the Board 
finds that all of the evidence of record is in favor of a 
finding that the reduction from 40 percent to a 20 percent 
disability rating was procedurally proper.  As such, the 
Board will address the propriety of the reduction (on its 
merits).  In doing so, the Board observes for the record that 
the medical evidence in this case shows the appellant's 40 
percent disability rating for his back disorder was in effect 
for approximately 5 years and 1 month; therefore, the 
provisions of 38 C.F.R. §§ 3.344(a) and (b), which sets forth 
certain regulatory requirements which must be complied with 
before evaluations which have been in effect for five or more 
years may be reduced, are applicable. See also 38 C.F.R. § 
3.344(c).  As the appellant's disability rating was in effect 
for more than five years, the Board turns to 38 C.F.R. § 
3.344.

The provisions of 38 C.F.R. § 3.344(a) require a review of 
the entire record of examinations and the medical-industrial 
history to ascertain whether the recent examination was full 
and complete.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated, and it is reasonably certain that any 
material improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344.  The Court has held 
that the circumstances on which rating reductions can occur 
are specifically limited, and carefully circumscribed by 
regulations promulgated by VA. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  If doubt remains, after according 
due consideration to all the evidence developed by the 
several items discussed in 38 C.F.R. § 3.344(a), the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses. See 38 
C.F.R. § 3.344(b).  The provisions of paragraphs 3.344 (a) 
and 3.344(b) apply to ratings which have continued for long 
periods at the same level (5 years or more). They do not 
apply to disabilities which have not become stabilized and 
are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating. 38 C.F.R. § 3.344(c).

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations. Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
In Brown, the Court also held that where a rating had been in 
effect for over five years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examination, a specific finding of "material improvement" 
in the condition must be made to sustain a reduction action. 
Brown, 5 Vet. App. at 419-20.

In terms of the medical evidence in this case, a review of 
the claims file reveals (as mentioned above) several VA 
examinations afforded to the appellant over the last several 
years which shed light upon the severity of his service-
connected back disorder. See VA examination reports dated in 
November 2004, April 2005, November 2006, December 2006 and 
March 2008.  In this regard, the Board observes that at the 
time the RO increased the appellant's disability rating from 
20 percent to 40 percent, it appeared to do so on the basis 
of some limitation of motion, pain, functional loss and the 
appellant's reports of experiencing incapacitating episodes 
as a result of his service-connected back symptomatology. See 
September 2004 rating decision.  Although the RO acknowledged 
in the September 2004 rating decision that there was no 
evidence indicating that the appellant was prescribed bed 
rest by a physician, it apparently resolved doubt as to the 
severity of the appellant's symptomatology in the appellant's 
favor. Id.  However, a review of the medical evidence in the 
claims file dated from August 2004 until May 2008 (the date 
when the RO proposed to reduce the appellant's back rating) 
reveals that the appellant's service-connected back 
symptomatology "improved" in terms of his range of motion 
findings and painful motion. See December 2006 VA examination 
report; VA medical records dated in April 2005, October 2005 
and January 2006 (VA medical records reflect that the 
appellant's chronic low pain was stable; and that the 
appellant "rarely has pain").  While the appellant 
continued to report experiencing incapacitating episodes 
related to his back and his need for bed rest, the evidence 
reveals that while he received treatment in relationship to 
his back in the form of medical visits and medication during 
this time frame, none of the medical providers he saw 
prescribed bed rest. See VA medical records dated in July 
2003, April 2004, June 2004, July 2004, January 2005, April 
2005, October 2005, January 2006 and April 2009.  Lastly, the 
Board observes that during his March 2008 VA examination, the 
appellant could forward flex to 85 degrees; and hyperextend 
to 25 degrees (20 degrees with pain), reflecting improvement 
in the appellant's spine range of motion when compared to 
previous examination reports. See March 2008 VA examination 
report, p. 19; see also VA examination reports dated in 
August 2004 and December 2006.     

After considering the March 2008 VA examination results in 
conjunction with the other evidence of record, the RO 
proposed reducing the appellant's back disorder disability 
rating from 40 percent to 20 percent on the basis that the 
evidence represented sustained improvement. See May 2008 
letter from the RO to the appellant, with attached proposed 
rating decision.  The Board finds the RO's proposal to reduce 
the appellant's disability rating proper in light of the 
medical evidence contained in the claims file that indicated 
that the appellant's back symptomatology actually never met 
the criteria for a 40 percent disability rating under 
Diagnostic Code 5235 (or any other diagnostic code); and 
certainly did not meet the diagnostic criteria for such a 
rating as of May 2008.  Accordingly, the Board finds that a 
preponderance of the available evidence at the time of the 
July 2008 rating decision (which implemented the proposed 
reduction) fully supported the RO's conclusion that a 
material and sustained "improvement" in the appellant's 
back disorder had occurred and evidence associated with the 
claims file subsequent to the reduction confirms the 
appropriateness of the decreased rating.  Further, it is 
clear that VA is prohibited from awarding compensation 
benefits that are not in accordance with the governing legal 
criteria.  Finally, as will be discussed in the remand 
portion of this decision, the Board cannot evaluate the 
appellant's current back disorder disability rating (from 
November 1, 2008) in light of outstanding VA medical records 
that need to be associated with the claims file.  Therefore, 
the issue of whether the appellant is entitled to an 
increased rating in excess of 20 percent after November 1, 
2008 will be addressed below.    

D.  Restoration/increased rating for a nephrectomy scar

Lastly, the Board turns to the question of entitlement to a 
10 percent disability rating for the appellant's service-
connected nephrectomy scar.  In this regard, the Board 
observes that in December 2005, the appellant was granted 
service connection for a nephrectomy scar that was assigned a 
10 percent disability rating effective November 17, 2004.  
The assignment of a 10 percent disability rating for the scar 
was based upon evidence that the scar was painful on 
examination. See December 2005 rating decision.  Thereafter, 
on the basis of evidence that will be discussed below, the RO 
proposed to reduce the appellant's scar disability rating 
from 10 percent to a noncompensable rating in May 2008.  This 
rating reduction was initiated in the July 2008 rating 
decision referenced above and also became effective on 
November 1, 2008.  

Turning to the question of whether the reduction in the 
appellant's 10 percent evaluation for his scar was 
procedurally proper, the Board has determined (as discussed 
in Section C of this opinion) that the RO complied with all 
of the requirements of 38 C.F.R. § 3.105(e) in May 2008 when 
it proposed to decrease the ratings assigned to the 
appellant's back and scar disorders. See May 2008 letter from 
the RO to the appellant, with proposed rating decision.  In 
its May 2008 letter, the RO notified the appellant of his 
rights and gave him an opportunity for a hearing and time to 
respond.  Finally, the reduction was made effective no sooner 
than permitted by current law and regulations. 38 C.F.R. § 
3.105(e).  The appellant has not contended that these 
provisions were not complied with.  Therefore, the Board 
finds that all of the evidence of record is in favor of a 
finding that the reduction from 10 percent to a 
noncompensable disability rating was procedurally proper.  


However, in terms of the propriety of the reduction, the 
Board finds that the reduction in the appellant's disability 
rating is not supported by a preponderance of the evidence. 
See 38 U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  In this regard, the Board observes that the RO 
proposed reducing the appellant's service-connected scar 
evaluation on the basis of evidence indicating that the 
appellant's scar was no longer painful upon examination. See 
May 2008 VA examination report; July 2008 rating decision; 
see also November 2009 VA examination report.  Although a 
tender and painful scar was not reported by the March 2008 
and November 2009 VA examiners, other records in the claims 
file reveal that the appellant's scar has been found to be 
symptomatic on a number of different occasions. See, e.g., VA 
medical records dated in August 2003, July 2004 and April 
2005.  Additionally, the Board observes that several 
statements form the appellant contained in the claims file 
reflect the appellant's assertions that his service-connected 
scar is tender and painful; however, he may not always have 
reported this symptomatology during his medical examinations 
as his scar pain appears to be minor in comparison to his 
other medical problems. See appellant's statements received 
in March 2009; March 2010 BVA hearing testimony.  

In light of the evidence supportive of the appellant's claim 
and the statements from the appellant, the Board finds that 
doubt has been raised as to whether the appellant's service-
connected scar is tender and painful.  As such, the benefit 
of the doubt must be resolved in the appellant's favor; and 
restoration of the appellant's 10 percent disability rating 
for his nephrectomy scar is warranted.  




ORDER

An increased rating in excess of 40 percent for residuals of 
a T-12 compression fracture with deformity and lumbar strain 
prior to November 1, 2008 is denied.  

Restoration of a 40 percent disability rating for residuals 
of a T-12 compression fracture with deformity and lumbar 
strain from November 1, 2008 is denied.  

Restoration of a 10 percent disability rating for nephrectomy 
scar effective from November 1, 2008, is granted.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased rating in 
excess of 20 percent for residuals of a T-12 compression 
fracture with deformity and lumbar strain from November 1, 
2008 and claim of entitlement to TDIU discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that the appellant 
testified during his March 2010 BVA hearing that he was 
participating in physical therapy for problems related to his 
service-connected back disorder and that he was scheduled for 
an MRI. See March 2010 BVA hearing transcript, pgs. 3-4.  
Additionally, the appellant testified that he felt his 
service-connected back disability had worsened since his 
March 2008 VA examination. Id.  Since VA has been placed on 
notice via the appellant's hearing testimony that there may 
be outstanding VA medical records pertinent to the 
appellant's increased rating claim, a remand of this claim is 
necessary in order for the RO to obtain copies of these 
outstanding medical records so that they may be considered in 
the adjudication of the appellant's claim. 38 C.F.R. 
§ 3.159(c)(2).  Additionally, in light of the appellant's 
testimony, it appears to the Board that a medical question 
has been presented as to whether the appellant's service-
connected back disability may have increased in severity 
since his last examination.  As such, the Board finds that a 
new VA orthopedic examination is warranted.  Although the 
mere passage of time does not necessarily require that a VA 
examination be rescheduled, where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

In terms of the appellant's TDIU claim, the law provides that 
a TDIU may be granted upon a showing that a veteran is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify 
for a total rating for compensation purposes, the evidence 
must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.  If the veteran is unemployable by reason of his 
or her disabilities, occupational background, and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone. 
38 C.F.R. § 4.16(b).  While the appellant presently does not 
meet the percentage requirements for a total disability 
rating, this may change after the outstanding medical records 
referenced above have been associated with the claims file 
and considered by the RO.  As such, the appellant's TDIU 
claim must also be remanded to the RO.  

Therefore, the case is being REMANDED to the RO via the AMC 
in Washington, D.C. for the following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In doing so, 
the RO is asked to ensure that the 
appellant is notified of the information 
or evidence necessary to substantiate 
his claim for a TDIU rating pursuant to 
38 C.F.R. 
§§ 3.340, 3.341, and 4.16(a) and (b).  

2.  The RO should obtain a copy of any 
outstanding treatment records related to 
the appellant from the VA medical 
facilities located in Indianapolis, 
Indiana. 

3.  The RO should afford the appellant 
a VA orthopedic examination with an 
appropriately qualified examiner to 
determine the current nature and 
severity of the appellant's service-
connected back disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  After reviewing all 
pertinent records associated with the 
claims file, the examiner should be 
asked to describe the appellant's 
orthopedic symptomatology in detail, to 
include whether there is evidence of 
limitation of motion, evidence of 
arthritis and/or evidence of painful or 
tender scars. See 38 C.F.R. §§ 4.71a 
and 4.118, Diagnostic Codes 5003, 5010, 
5024, 5201, 5215, 7802, 7803, 7804.  In 
providing his or her opinion, the 
examiner should address the appellant's 
complaints of pain set forth in his 
post-service medical records; and 
provide a rationale for any opinion 
provided.  

4.  The appellant must be given 
adequate notice of the date and place 
of any requested examination.  The 
appellant is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claims.

5.  After completing the foregoing 
directives and undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claim of entitlement to 
increased rating for his service-
connected back disability and claim of 
entitlement to TDIU.  If the benefits 
sought by the appellant are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


